In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-04V
                                       Filed: April 2, 2018

 * * * * * * * * * * * * * *                       *
 MICHELLE RENAUD and MICHAEL                       *       UNPUBLISHED
 RENAUD, as Parents and Natural                    *
 Guardians of Minor, L.R.,                         *
                                                   *
                 Petitioner,                       *       Decision on Joint Stipulation;
 v.                                                *       Transverse Myelitis (“TM”); DTaP,
                                                   *       IPV/OPV, PCV-13, Hep B, and Rotavirus
 SECRETARY OF HEALTH                               *       vaccinations.
 AND HUMAN SERVICES,                               *
                                                   *
          Respondent.                              *
 * * * * * * * * * * * * *                     *   *

Kate G. Westad, Esq., Larkin Hoffman, et al, Ltd., Minneapolis, MN, for petitioners.
Claudia B. Gangi, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION 1

Roth, Special Master:

       On January 2, 2014, Michelle Renaud and Michael Renaud (“petitioners”) filed a petition
on behalf of of their minor daughter, L.R., pursuant to the National Vaccine Injury
Compensation Program. 2 Petitioners allege that L.R. suffered from acute-onset Transverse
Myelitis (“TM”) as a result of receiving a DTaP, IPV/OPV, PCV-13, Hep B, and Rotavirus
vaccinations on October 3, 2011. Petition, ECF No. 1. Respondent denied causation;


        1
          Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims’ website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that
provision, I will delete such material from public access.
        2
         National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).



                                                       1
nevertheless, on April 2, 2018, the parties filed a joint stipulation agreeing to settle this case.
Stipulation, ECF No. 66. Respondent agrees to issue the following payment:

        a. A lump sum of $1,071,714.33, which amount represents compensation for first
        year life care expenses ($240,417.25), lost future earnings ($581,297.08), and
        pain and suffering ($250,000.00), in the form of a check payable to petitioners as
        guardian(s)/conservator(s) of the estate of L.R. for the benefit of L.R. No
        payments shall be made until petitioners provide respondent with documentation
        establishing that they have been appointed as the guardian(s)/conservator(s) of
        L.R.’s estate;

        b. A lump sum of $110,286.61, which amount represents compensation for past
        unreimbursable expenses, in the form of a check payable to petitioners, Michelle
        and Michael Renaud; and

        c. An amount sufficient to purchase the annuity contract described in paragraph
        10 of the attached Stipulation, paid to the life insurance company from which the
        annuity will be purchased (the “Life Insurance Company”).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision. 3

        IT IS SO ORDERED.

                                                        s/ Mindy Michaels Roth
                                                        Mindy Michaels Roth
                                                        Special Master




        3
         Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                   2
Case 1:14-vv-00004-UNJ Document 66 Filed 04/02/18 Page 1 of 10
Case 1:14-vv-00004-UNJ Document 66 Filed 04/02/18 Page 2 of 10
Case 1:14-vv-00004-UNJ Document 66 Filed 04/02/18 Page 3 of 10
Case 1:14-vv-00004-UNJ Document 66 Filed 04/02/18 Page 4 of 10
Case 1:14-vv-00004-UNJ Document 66 Filed 04/02/18 Page 5 of 10
Case 1:14-vv-00004-UNJ Document 66 Filed 04/02/18 Page 6 of 10
Case 1:14-vv-00004-UNJ Document 66 Filed 04/02/18 Page 7 of 10
Case 1:14-vv-00004-UNJ Document 66 Filed 04/02/18 Page 8 of 10
Case 1:14-vv-00004-UNJ Document 66 Filed 04/02/18 Page 9 of 10
Case 1:14-vv-00004-UNJ Document 66 Filed 04/02/18 Page 10 of 10